DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 IS  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyooka et al. (9,961,311).
Toyooka et al disclose an illuminator comprising:

a light source (1221) that outputs first light having a first wavelength band (blue);
a wavelength converter (1224) that converts the first light into second light having a second wavelength band (Y) different from the first wavelength band;
a first optical element (223) that reflects light that is part of the first light and is formed of a first polarized component polarized in a first direction (BLs) and transmits the second light and at least part of light that is part of the first light and is formed of a second polarized component polarized in a second direction  (BLp) that intersects the first direction; and
a second optical element that includes a retardation film (12211) that converts the light formed of the second polarized
component and passing through the first optical element into
the light formed of the first polarized component (BLs) and a
reflection layer (12213) that reflects the light passing through the retardation film toward the retardation film which is then further reflected by the first optical element,
wherein the first optical element (1223) reflects the light that is formed of the first polarized component and is the result of the conversion performed by the second optical element (12211).
	Toooka et al. differs in that direction of the reflected light being the traveling direction of the second light that passes through the first optical element.  It would have been obvious to reverse the directions of light to achieve the same function of a converted light.
Allowable Subject Matter
Claims 1-3, 5-8 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd